SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2007 Ciba Specialty Chemicals Holding Inc. (Exact name of Registrant as specified in its charter) Klybeckstrasse 141 4002 Basel Switzerland phone number: +41 61 636 5081 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x On June 26, 2007, Ciba Specialty Chemicals Holding Inc., a stock corporation organized under the laws of Switzerland (the “Company”), issued a news release regarding its intention to delist its American Depositary Shares (ADSs), evidenced by American Depositary Receipts (ADRs), from the New York Stock Exchange (NYSE) and the deregistration of the ADSs and termination of the Company's reporting obligations under the Securities Exchange Act of 1934, attached as exhibit 99.1 hereto and incorporated by reference herein. Exhibit Index Exhibit Number Description 99.1 Press release dated June 26, 2007 issued by Ciba Specialty Chemicals Holding Inc. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBA SPECIALTY CHEMICALS HOLDING INC. By: /s/ Juerg Fedier Name: Juerg Fedier Title: Head of Finance Chief Financial Officer By: /s/ Thomas Koch Name: Thomas Koch Title: Head of Law and Environment General Counsel Date:June 26, 2007
